          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

ROOSEVELT CANNADY                                       PLAINTIFF

v.                     No. 3:18-cv-221-DPM

SAVIN GS OIL COMPANY;
FEDERATED INSURANCE;
DODGE'S STORE; JAMES
DANIELS, f/djb/a ABC
Contracting Services; and
EFRAIN BOLANOS, f/djb/a
Bolanos Remodeling Services                          DEFENDANTS

                           JUDGMENT
     The complaint is dismissed without prejudice.




                                    D.P. Marshall (r.
                                    United States District Judge
